DETAILED ACTION

Applicants’ response filed 12/20/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-10 have been examined. Applicants are requested to cancel non-elected claims 1-2 and 11-15 in subsequent communication. 
Specification and drawings are accepted. 
IDS filed 1/14/2021 has been considered. PTO-1449 is attached hereby. 
Application is pending. 

Claim Objections
Claim 4 is objected to because of the following informalities: 
The term UDP should be spelled out in the claim at first occurrence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, Kumar USPAP 20090276811 A1 (herein: Kumar) in view of Marty et al. USPAP 20150188985 A1 (herein: Marty). 
As per claim 3, Kumar substantially teaches (i.e., title and abstract) a method for the data transfer of data from a transmitter to a receiver (i.e., Figure 4 and paragraph 0014), wherein the method comprises the following steps: coding the data by way of forward error protection coding (i.e., Figure 4, fountain coder 140 and paragraph 0027); demultiplexing the data into a plurality of data streams (i.e., Figure 4, demux 145 and paragraph 0027); dispatching the data streams via associated communication channels from the transmitter to the receiver (i.e., Figure 4, PTC 1 to PTC 4 and paragraph 0027); multiplexing the data at the receiver (i.e., Figure 9, mux 665 and paragraph 0033); correcting a possible error in the received data on the basis of the forward error protection coding (i.e., Figure 9, fountain decoder 670 and paragraph 0033); and removing the forward error protection coding from the data (i.e., Figure 9, output 671 and paragraph 0033).

However Marty teaches (i.e., title and abstract) a method for unidirectional data transfer between a first open network and a second protected network. Data is transferred from a sender desk connected to the open network to a receiver desk connected to the protected network via at least one transmission path comprising a physical data diode. A file is transmitted from the sender desk to the receiver desk, packet by packet, upon arrival of the packets at the sender desk. The numbering of packets is used to reconstruct the file at the receiver desk. Data is transmitted on N (N>=2) parallel transmission paths, each protected by a physical diode. Data is received by the receiver desk in N buffer memories. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to use the teachings of Kumar within the unidirectional data transfer system as suggested by Marty. It would have been obvious to one having ordinary skill because one having ordinary skill would have recognized that by using the teachings of Kumar within a unidirectional data transfer system would have increased the versatility of the system. 
As per claim 4, Marty substantially teaches, in view of above rejections, the data streams are dispatched by way of UDP (i.e., paragraph 0019).  
As per claim 5, Kumar substantially teaches, in view of above rejections, the forward error protection coding is selected on the basis of a type of data to be transmitted (i.e., paragraph 0040). The Examiner would like to point out that it is well-known in the art to use various FEC for various data type and depending on the importance of the data.
As per claim 6, Kumar substantially teaches, in view of above rejections, the forward error protection coding is selected on the basis of a transmission time and/or transmission 
As per claim 7, Kumar substantially teaches, in view of above rejections, a method, wherein data to be transmitted are contained in a file; the file is divided into a plurality of portions; and the portions are in each case transmitted by way of the method for the unidirectional data transfer of data from a transmitter to a receiver (i.e., Figure 4 and paragraph 024).
As per claim 8, Kumar substantially teaches, in view of above rejections, the portions are transmitted simultaneously (i.e., Figure 4 and paragraph 0031).  
As per claim 9, Kumar substantially teaches, in view of above rejections, wherein an association between data streams and communication channels is different for at least two of the portions (i.e., Figure 4 and paragraph 0032).  
As per claim 10, Kumar substantially teaches, in view of above rejections, the received data are stored with the forward error protection coding that they contain and the forward error protection coding is removed only in order to access the data (i.e., Figure 9, received data 111, filters 605).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112